Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 and 10-20 in the reply filed on 9/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “at least in a specific electrooculography mode of operation – represents an electrooculography signal (ΔPEOG) from one or both eyes of said user”. It is unclear how ΔPEOG is related to ΔPBF, and it is unclear how ΔPBF is related to a specific electrooculography mode of operation.
Claim 2 discloses “a reference potential for allowing said electric potentials to be referred to the same potential”. It is unclear the relationship between a reference potential and the same potential, and claim do not explain how the reference potential for allowing said electric potentials to be referred to the same potential.
Claim 4 discloses “ΔPi=1,….,Ns”. ΔPi is undefined. According to claim 1, Ns represents a number of electric potential sensors. It is unclear to the examiner how Ns is used to calculate voltage difference signals.
Claim 7 recites the limitation "the two or more beamformers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the skull".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 discloses “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
The term “appropriately” in claim 8 is a relative term which renders the claim indefinite. The term “appropriately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 discloses “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 11 recites the limitation "said process signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 discloses “ITE” and “BTE” are undefined.
Claim 13 recites the limitation "the brain".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 discloses “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 13 discloses “EEG” is undefined.
Claim 14 recites the limitation "said brain wave".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 discloses “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 17 discloses “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 18 discloses “APP” is undefined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 18 describes "A non-transitory application", a computer program per se.
Computer programs claimed as computer listing per se, i.e. the description or expressions of the programs, are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized, thus it is non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2014/0198936) in view of Jensen et al. (US 2016/0234610).
Regarding claim 1, Higgins et al. (hereinafter Higgins) discloses a portable electrooculography (EOG) signal capture system (Higgins, [0008], “FIG. 1A illustrates a system used to obtain an electrooculogram (EOG)”) comprising: 
A sensor array adapted for being located at one of a left or right ears of a user (Higgins, [0021], “A wearer 130 has two hearing assistance devices 104, each hearing assistance device having a sensor 102 or electrode on or in the device”), the sensor array comprising a number Ns of electric potential sensors, respectively, for sensing respective electric potentials from the user’s head (Higgins, [0020], “One embodiment uses remote electrostatic detection capable of discerning field changes as small as biological signals at a distance, known as EPS (Electric Potential Sensing)”. Fig. 1B), where Ns is larger than or equal to two (Higgins, Fig. 1B), and
electronic circuitry coupled to the sensor array (Higgins, Fig. 1A),
while Higgins discloses provide at least two different beamformed signals (Higgins, claim 13, adjusting at least one parameter of the hearing assistance device includes adjusting binaural beamforming); Higgins does not expressly disclose “each being representative of a weighted combination of said electric potentials, or of signals derived therefrom”;
Jensen et al. (hereinafter Jensen) discloses provide at least two different beamformed signals (SBF1, SBF2), each being representative of a weighted combination of said electric potentials, or of signals derived therefrom (Jensen, [0054-0056], “generally complex-valued, beamformer weights for each frequency band for the left and right hearing devices, respectively… generating jittered beamformer weights by applying jitter to the beamformer weights for each frequency band for the left and right hearing devices, respectively… applying jittered beamformer weights to the output signals of the left and right hearing devices thereby providing an apparent signal-to-noise ratio as a function of time and frequency”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Jensen’s beamformer weight for each frequency band to generate Higgin’s different beamforming signals. The motivation for doing so would have been establishing an SNR-optimal binaural beamformer.
Regarding claim 5, Higgins as modified by Jensen with the same motivation from claim 1 discloses said beamformed signals (SBF1, SBF2) are formed by respective fixed beamformers (Jensen, [0087], “The assumption is approximately valid for many of the standard signal processing algorithms of a hearing device, e.g., beamforming, which are generally time-varying, linear operations”. Linear beamforming is considered fixed beamformers).
Regarding claim 6, Higgins discloses a processor for executing an algorithm (Higgins, [0029], “The processor may be a digital signal processor (DSP), microprocessor, microcontroller, other digital logic, or combinations thereof. The processing of signals referenced in this application can be performed using the processor”), providing corresponding values of eye gaze angle and said electrooculography signal (ΔEOG) (Higgins, [0016], “An electrooculogram (EOG) is a recording of eye movement and eye position provided by a difference in electrical potential between two electrodes”).
Regarding claim 10, Higgins discloses a hearing device (Higgins, [0017], “controlling operation of a hearing assistance device”), adapted for being located at or in an ear of a user and/or for being fully or partially implanted into the head of the user (Higgins, Fig. 1B), and comprising a portable electrooculography signal capture system (Higgins, [0008], “FIG. 1A illustrates a system used to obtain an electrooculogram (EOG)”).
The remaining limitations recite in claim 10 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 11, Higgins teaches said electrooculography; Higgins as modified by Jensen with the same motivation from claim 1 discloses a forward audio signal path comprising an input unit for providing an electric input signal representative of sound (Jensen, [0012], “provide a time-variant electric input signal xi(t) representing sound received at an ith input unit”), a configurable signal processor for executing a number of processing algorithms to provide a processed electric signal based on said electric input signal (Jensen, [0019], “the binaural hearing system is configured to provide the processed signals”. In addition, in paragraph [0080], “any processing algorithm influencing speech intelligibility, e.g. spatial filtering (beamforming) and noise reduction, compression, feedback cancellation, etc.”), and an output unit for providing stimuli perceivable as sound based on said processed signal (Jensen, [0064], “an output means for providing an audible signal to the user in dependence on the processed audio signal”. In addition, in paragraph [0033], “gain applied by an amplification/dynamic range compression system as a function of frequency”), wherein said configurable signal processor is adapted to control one or more of said processing algorithms in dependence of signal (Jensen, [0101], “a further processing unit (FP) for applying further processing algorithms to the noise reduced estimate of the target signal, e.g. including the application of a level and frequency dependent gain according to a user's needs, etc., to provide a resulting output signal”).
Regarding claim 12, Higgins discloses a part adapted for being located at or in an ear canal of the user where the part at least a part of said portable electrooculography signal capture system (Higgins, [0021], “FIG. 1B illustrates a system including a hearing assistance device adapted to be worn by a wearer and used to obtain an EOG… A wearer 130 has two hearing assistance devices 104, each hearing assistance device having a sensor 102 or electrode on or in the device”).
Regarding claim 15, Higgins discloses in dependence of said electrooculography signal (Higgins, [0017], “one parameter of the hearing assistance device is adjusted using the EOG”); though Higgins as modified by Jensen teaches adapted to control one or more of said processing algorithms in dependence of said electrooculography signal
Higgins as modified by Jensen and Jensen 065 with the same motivation from claim 14 discloses provide status signals relating to a current physical environment of the hearing device (Jensen 065, [0065], “an input transducer for receiving an acoustic signal from a user's surroundings and providing a corresponding input audio signal and/or a receiver for electronically (i.e. wired or wirelessly) receiving an input audio signal”).
Regarding claim 16, Higgins discloses a hearing aid (Higgins, [0018], “uses an EOG to provide a control means for hearing aid”).
Regarding claim 17, Higgins discloses left and right hearing devices (Higgins, Fig. 1B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2014/0198936) in view of Jensen et al. (US 2016/0234610), as applied to claim 1, in further view of Cheung (US 2014/0270290).
Regarding claim 8, Higgins discloses scan a certain part of the skull (Higgins, [0016], “An electrooculogram (EOG) is a recording of eye movement and eye position provided by a difference in electrical potential between two electrodes”); Higgins as modified by Jensen does not expressly disclose “adjusting delays and weights used to provide the beamformed signals”;
Cheung discloses adjusting delays and weights used to provide the beamformed signals (Cheung, claim 7, “weight the delayed left channel BF signal by the beamforming coefficient to produce a weighted left channel BF signal; a right channel BF multiplier configured to weight the delayed right channel BF signal by the beamforming coefficient to produce a weighted right channel BF signal; a left channel adder configured to add the delayed left channel BF signal and the weighted right channel BF signal to produce a left channel summed signal; a right channel adder configured to add the weighted left channel BF signal and the delayed right channel BF signal to produce a right channel summed signal”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Cheung’s adjusting delays and weights used to provide the beamformed signals to calculate Higgins’s beamformed signals. The motivation for doing so would have been suppressing interference and to approximate a desired signal of the listening sound. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2014/0198936) in view of Jensen et al. (US 2016/0234610), as applied to claim 10, in further view of Jung et al. (US 2017/0035317).
Regarding claim 13, Higgins as modified by Jensen does not expressly disclose “picking up potentials from the brain of the user”;
Jung et al. (hereinafter Jung) discloses picking up potentials from the brain of the user (Jung, [0094], “a portable system for monitoring brain activity associated with visual field of a user includes a brain signal sensor device to acquire electroencephalogram (EEG) signals including one or more electrodes attached to a casing wearable on the head of a user”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jung’s a brain signal sensor device to acquire electroencephalogram (EEG) signals including one or more electrodes in the hearing assistance device, as taught by Higgins. The motivation for doing so would have been providing assessment indicates if there is a presence of visual field defects in the user's visual field.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2014/0198936) in view of Jensen et al. (US 2016/0234610), as applied to claim 11, in further view of Jensen et al. (US 2015/0289065) hereinafter Jensen 065.
Regarding claim 14, Higgins discloses in dependence of said electrooculography signal (Higgins, [0017], “one parameter of the hearing assistance device is adjusted using the EOG”); though Higgins as modified by Jensen teaches adapted to control one or more of said processing algorithms in dependence of said electrooculography signal; Higgins as modified by Jensen does not expressly disclose “EEG signals”;
Jensen 065 discloses EGG signals (Jensen 065, [0028], “an estimate of the location of the target sound source is extracted from the brainwave signals picked up by the EEG electrodes of the left and right hearing assistance devices”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jensen 065’s the brainwave signals picked up by the EEG electrodes in the hearing assistance device, as taught by Higgins as modified by Jensen. The motivation for doing so would have been providing an improved noise reduction system in a binaural hearing assistance system.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2014/0198936) in view of Jensen et al. (US 2016/0234610) in view of Park (US 2018/0321739).
Regarding claim 18, Higgins discloses a non-transitory application, termed an APP, comprising executable instructions configured to be executed for a hearing device (Higgins, [0022], “FIG. 1C illustrates a block diagram of a system 300 including a hearing assistance device 310 adapted to be worn by a wearer…The memory components store program instructions for the at least one processor. The program instructions include functions allowing the processor and other components to process audio”);
Higgins as modified by Jensen does not expressly disclose “an auxiliary device to implement a user interface”;
Park discloses an auxiliary device to implement a user interface (Park, [0071], “display a user interface for controlling a mouse cursor on the screen 120 based on the point of eye gaze”. Fig. 1 shows an auxiliary device);
Park discloses the user interface is configured to allow a user to select functions of user interface for eye gaze control (Park, [0071], “controlling a mouse cursor on the screen 120 based on the point of eye gaze… determine whether the mouse cursor is located on a menu of the displayed user interface. Further, when a predetermined menu of the user interface is selected, the electronic device 130 may execute a function corresponding to the selected menu”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Park’s control the display based on the point of eye gaze tracked through the eye tracking device in the hearing assistance system, as taught by Higgins, as it could be used to achieve the predictable result of the user interface is configured to allow a user to select functions of the hearing device for eye gaze control. The motivation for doing so would have been controlling a display by tracking the point of gaze.
Regarding claim 19, Higgins teaches beamforming; Higgins as modified by Jensen and Park with the same motivation from claim 18 discloses selecting a mode of operation (Park, [0127], “when the point of gaze is located on the menu of the user interface (for example, right click of the mouse) and the input is detected, the electronic device 220 may maintain the function of the menu in a ready state. When the input is detected in a state where the point of gaze moves to another position, the electronic device 220 may execute the function of the menu on the moved position”).

Allowable Subject Matter
Claims 3-4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Crawford Jacinta can be reached on 5712701539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612